DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2003/0039420 Davies et al. (‘Davies hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:

No Claims have been withdrawn.
No Claims have been canceled.
Claims 18 – 20 are allowed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 – 10 and 12 – 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2003/0039420 Davies et al. (‘Davies hereafter). 

Regarding Claim[s] 1, ‘Davies discloses all the claim limitations including: An additively manufactured component for a landing gear assembly (‘Davies, Abst, bearing assembly component, Para 0002, landing gear), 
		the additively manufactured component comprising (‘Davies, is capable of being manufactured using an Additive manufacturing technique, Further such limitation would be a “Product By Process” limitation, see below): 
		a first lug (‘Davies, Fig 4, (below)) defining a first pin orifice (‘Davies, Fig 4, (below), #34 (cavity)); and 
a first lubrication channel (‘Davies, Fig 4, (below)) extending through the first lug  (‘Davies, Fig 4, (below)), 
		the first lubrication channel comprising an inlet (‘Davies, Fig 4, (below), shows inlet) and an outlet (‘Davies, Figs 4, (below) & Fig 5, shows outlet through #36 (lubrication distribution grooves)),
		wherein the outlet is located at the first pin orifice (‘Davies, Figs 4 – 6), and wherein a center axis of a first portion of the first lubrication channel is oriented at a first angle relative to a center axis of a second portion of the first lubrication channel (‘Davies, Figs 4, (below) shows the axis of the inlet and the axis of the outlet, annotated). 
A recitation of “product by process” claims are limited by and defined by the process, determination of patentability is based on the product itself. 
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113(I). 
Since there is no structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, the landing gear of ‘Davies meets the claim.
	
Regarding Claim[s] 2 & 10, ‘Davies discloses all the claim limitations including: first angle is less than 180 degree (‘Davies, Fig 4, (below)). 

Regarding Claim[s] 4 & 12, ‘Davies discloses all the claim limitations including: shape of a cross-section of the first portion of the first lubrication channel is different from a shape of a cross-section of the second portion of the first lubrication channel (‘Davies, Figs 4, (below) shows the axis of the inlet and the axis of the outlet, annotated, second portion of lube channel is also shown in Fig 5, #36). 

Regarding Claim[s] 5 & 15, ‘Davies discloses all the claim limitations including: inlet of the first lubrication channel is circumferentially offset from the outlet of the first lubrication channel (‘Davies, Figs 4, (below). 

Regarding Claim[s] 6, ‘Davies discloses all the claim limitations including: a second lug  defining a second pin orifice axially aligned with the first pin orifice; and a second lubrication channel extending through the second lug (‘Davies, Figs 4, (below). 

Regarding Claim[s] 7 & 14, ‘Davies discloses all the claim limitations including: center axis of a first portion of the second lubrication channel is oriented at a second angle relative to a center axis of a second portion of the second lubrication channel, and wherein the second angle is less than 180 degree (‘Davies, Figs 4, (below). 

Regarding Claim[s] 8, ‘Davies discloses all the claim limitations including: second lubrication channel is fluidly connected to the inlet of the first lubrication channel (‘Davies, Figs 4, (below) and Fig 5, #36 connects to the 1st channel in Fig 4). 


Regarding Claim[s] 9, ‘Davies discloses all the claim limitations including: A landing gear assembly (‘Davies, Abst, bearing assembly component, Para 0002, landing gear), comprising: a first component defining a first pin orifice (‘Davies, Fig 4, (below), #34 (cavity)); 
a first lubrication channel defined by the first component (‘Davies, Fig 4, (below), shows inlet), the first lubrication channel comprising an inlet and a first outlet (‘Davies, Figs 4, (below) & Fig 5, shows outlet through #36 (lubrication distribution grooves)), 
wherein the first outlet is located at the first pin orifice (‘Davies, Figs 4 – 6), and wherein a center axis of a first portion of the first lubrication channel is oriented at a first angle relative to a center axis of a second portion of the first lubrication channel (‘Davies, Figs 4, (below) shows the axis of the inlet and the axis of the outlet, annotated); 
a second component defining a second pin orifice; and a pin located through the first pin orifice and the second pin orifice (‘Davies, Figs 4, (below), shows a first and second orifice). 

Regarding Claim[s] 13, ‘Davies discloses all the claim limitations including: further comprising a second lubrication channel defined by the second component (‘Davies, Figs 4, (below)). 

Regarding Claim[s] 16, ‘Davies discloses all the claim limitations including: first lubrication channel further includes a second outlet located at the first pin orifice (‘Davies, Fig 5, #36 shows multiple outlets). 

Regarding Claim[s] 17, ‘Davies discloses all the claim limitations including: first outlet is circumferentially offset from the second outlet (‘Davies, Figs 4 & 5). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2003/0039420 Davies et al. (‘Davies hereafter). 
   
Regarding Claim[s] 3 & 11, ‘Davies discloses all the claim limitations including: wherein a cross-section of the second portion of the first lubrication channel comprises an oblong shape having a first dimension that is greater than a second dimension. 
(‘Davies, Fig 4, shows a zerk fitting).
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Davies with a larger opening where there zerk fitting is threaded into the channel in order to provide a means to thread the fitting into the opening. 




[AltContent: textbox (2nd Lug)][AltContent: connector][AltContent: arrow][AltContent: textbox (2nd Pin Orifice)][AltContent: connector][AltContent: arrow][AltContent: textbox (1st Pin Orifice)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Axis)][AltContent: connector][AltContent: connector][AltContent: textbox (1st Lube Channel)][AltContent: connector][AltContent: arrow][AltContent: textbox (1st Lug)][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    445
    509
    media_image1.png
    Greyscale

U.S. 2003/0039420, Figure 4. 




Allowable Subject Matter
Claim[s] 18 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “A method of forming a landing gear component, comprising:
“forming the landing gear component using additive manufacturing,” the landing gear component comprising: 
a first lug defining a first pin orifice; and 
a first lubrication channel extending through the first lug, 
the first lubrication channel comprising an inlet and an outlet, wherein the outlet is located at the first pin orifice, and 
wherein a center axis of a first portion of the first lubrication channel is oriented at an angle relative to a center axis of a second portion of the first lubrication channel. 
The closest prior art is as cited were ‘Davies.  ‘Davies teaches the landing gear.  However, ‘Davies does not teach forming the landing gear using additive manufacturing.  
Also, the reference does not anticipate nor render obvious any combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 19 - 20, are also allowed because they are dependent on claim 18.  



Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726